Citation Nr: 1432288	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disability, to include PTSD. 

4.  Entitlement to service connection for residuals of a forehead injury (claimed as an eye disability).

5.  Whether new and material evidence has been received to reopen the claim of service connection for a gastrointestinal disability. 

6.  Whether new and material evidence has been received to reopen the claim of service connection for varicose veins. 

7.  Entitlement to special monthly pension based on the need for aid and attendance (A&A). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.  These matters are before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran sought service connection for the specific psychiatric entity of PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  Therefore the issue is characterized as stated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of a forehead injury/eye disability, and varicose veins and a gastrointestinal disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  Hypertension was not manifested in service, or in the first postservice year, and is not shown to be related directly to the Veteran's service.

2.  A chronic low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event or injury in service.

3.  The Veteran is not shown to have a diagnosis of a psychiatric disability.

4.  An unappealed November 2008 rating decision denied the Veteran's claim of service connection for varicose veins on the basis that such disability was not shown to be related to his service.

5.  Evidence received since the November 2008 rating decision suggests that the Veteran's varicose veins may have been incurred in service and persisted since; relates to an unestablished fact necessary to substantiate the claim of service connection for varicose veins; and raises a reasonable possibility of substantiating such claim.

6.  An unappealed November 2008 rating decision denied the Veteran's claim of service connection for a gastrointestinal disability on the basis that such disability was not shown.

7.  Evidence received since the November 2008 rating decision suggests that the Veteran has a gastrointestinal disability, relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability; and raises a reasonable possibility of substantiating such claim.

8.  The Veteran is not blind or domiciled in a nursing home, and the preponderance of the evidence is against a finding that his disabilities render him so helpless as to require the regular aid and attendance of another person.
CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Service connection for a back disability is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  New and material evidence has been received and the claim of service connection for varicose veins may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for establishing entitlement to special monthly pension based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  September 2009, November 2009, February 2010, and March 2010 letters provided notice in accordance with Kent, and explained what evidence VA would obtain, and what he was responsible for providing.  The letters also informed him of how disability ratings and effective dates are determined.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Board notes that the record contains a finding from the National Personnel Records Center that the Veteran's Service Treatment Records (STRs) were lost in a 1973 fire at that facility.  However, the record contains reports of his service entrance and separation examinations, as well as several other STRs (and the Board interprets the response as signifying that no further records are available).  The RO arranged for a VA psychiatric evaluation in February 2011.  The Board finds that the evaluation is adequate for rating purposes.  The February 2011 examiner considered the reported history of the Veteran, including in the context of amended regulations pertaining to claims of service connection for PTSD (which liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor) and conducted a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The RO did not arrange for VA examinations/opinions as to the claims of service connection for a back disability and hypertension.  The Board has considered whether such examinations are necessary.  There is nothing in the record that suggests that these claimed disabilities may be related to the Veteran's service; he has not advanced any specific theory of entitlement.  Absent any competent evidence suggesting that these disabilities may be related to service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record includes adequate competent evidence to allow the Board to decide the matters addressed on the merits.  

Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis and hypertension).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).

The Veteran's STRs (including his service induction and separation examination reports) are silent for any complaints, findings, treatment, or diagnosis related to hypertension.  On January 1954 service separation examination his blood pressure was 110/70.  No cardiovascular problems were noted.  On August 1973 VA examination, his blood pressure was 110/80 and his cardiovascular system was noted to be normal.

The Veteran's VA outpatient treatment records show a current diagnosis of hypertension; it is not in dispute that he has such disability.  However, his STRs are silent for hypertension, his service entrance and separation examinations found normal blood pressure readings, and the 1973 VA examination also showed a normal cardiovascular system.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that hypertension was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  [Notably the Veteran has not alleged that his hypertension had its onset in service or was manifested in the first postservice year]. 

Given the above, to establish service connection for hypertension the Veteran must affirmatively show, by competent evidence, that his hypertension is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence, nor identified a theory as to a causal connection.  The August 1973 VA examination (more than 19 years after service) found no indication of hypertension.  A September 2009 VA treatment record shows a diagnosis of hypertension; however, there is no competent evidence that hypertension was manifested prior to 2009 or may somehow be related to the Veteran's service.  Significantly, a lengthy time interval between service and the earliest documentation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  Here, that interval is more than 50 years.

The Veteran has not explicitly advanced a theory as to how his hypertension may be related to service, his implicit allegation of a causal relation is not competent evidence.  Whether current hypertension may be related to remote service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran does not cite to supporting medical opinion or treatise evidence.  In light of the foregoing, the preponderance of the evidence is against this claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

Low Back Disability

The Veteran's STRs (including his service induction and separation examination reports) are silent for any complaints, findings, treatment, or diagnosis related to a back disability.  On January 1954 service separation examination no back problems were reported and examination of the spine was normal.  On August 1973 VA examination, examination of the musculoskeletal system found no abnormalities.

VA treatment records are silent for complaints or treatment of a back disability. 

On March 2010 VA A&A examination, cervical (neck) and lumbar (low back) discogenic disease and myositis were diagnosed.

It is not in dispute that the Veteran now has a low back disability.  However, there is no evidence a back disability was diagnosed or treated in service.  The earliest postservice notation of a back problem is the Veteran's June 2009 claim seeking service connection for a back condition.  He has not identified any other records available.  Consequently, service connection for a back disability on the basis that it became manifest in service and persisted is not warranted. 

There is nothing in the record to suggest that the Veteran's current back disability may somehow otherwise be related to his service.  The record does not include any medical provider's opinion that the Veteran's back disorder is, or may be, related to his service.  Notably, he has not advanced any specific theory that relates his back problems to a disease, injury, or event in service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back disability is related to his service.  Accordingly, service connection for a low back disability is not warranted, and the appeal in this matter must be denied.
Psychiatric Disability to include PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a psychiatric disability, there is no valid claim of service connection for such disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs contain no mention of complaints, findings, or diagnosis of a psychiatric disability.  On January 1954 service separation examination, psychiatric clinical evaluation was normal.

VA treatment records are silent for a diagnosis or treatment of any psychiatric disability. 

On February 2011 VA PTSD examination, the examiner found that the Veteran meets the DSM-IV stressor criteria for PTSD, but does not fulfill symptom criteria for such diagnosis, to include persistent re-experiencing of the traumatic event, avoidance of stimulus, or hyperarousal; the psychic trauma in service did not cause impairment in social, occupational, or other areas of functioning.  There was no evidence of a mental disorder and no diagnosis of a psychiatric disability was made.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) PTSD, or any other chronic acquired psychiatric disability.  Consequently, there is no valid claim of service connection for a psychiatric disability, to include PTSD.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
New and Material Evidence

Varicose Veins and Gastrointestinal Disorder

Prior unappealed RO rating decisions are final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's STRs show he sought treatment for abdominal/gastrointestinal complaints in January 1953 and for epigastric distress in January 1954.  Occasional mild indigestion on noted on his January 1954 separation examination.  The Veteran's lower extremities were normal on separation and his STRs are silent for any complaints related to varicose veins. 

On August 1973 VA examination, it was noted that the Veteran had a history of varicose veins for four to five years and reported pain in his legs on prolonged standing and walking which began in service.  Examination found varicose veins bilaterally.  Abdominal examination was normal; the Veteran did not report any abdominal or gastrointestinal complaints.

An October 1973 rating decision denied service connection for varicose veins finding there was no nexus between such disability and the Veteran's service, and denied service connection for a gastrointestinal disability based on a lack of evidence of a current disability.  He did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  Subsequent unappealed decisions by the RO declined to reopen these claims seeking service connection, most recently in November 2008.  The November 2008 rating decision confirmed the denials of service connection for varicose veins and a gastrointestinal disability, finding no additional evidence had been submitted in response to a June 2008 VCAA letter.  He did not appeal this decision and it became final, and is the last final rating decision in these matters. 

Evidence of record at the time of the November 2008 rating decision consisted of the Veteran's STRs and the August 1973 VA examination.  Evidence received since includes a February 2010 statement from the Veteran in response to the RO's attempt to reconstruct his medical records indicating that he sought treatment for varicose veins and gastrointestinal problems in service; the report of a March 2010 VA A&A examination when severe peripheral venous insufficiency with prominent bilateral varicose veins and peptic ulcer disease with chronic gastritis were diagnosed; a March 2010 statement from the Veteran indicating he suffered from varicose veins during service; VA treatment records from September 2009 to January 2011 which are silent for varicose veins or gastrointestinal problems; and a May 2013 statement from the Veteran again noting he had varicose veins in service. 

Regarding service connection for varicose veins, as the August 1973 rating decision denied service connection for varicose veins essentially on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service, for evidence to be new and material in this matter, it must tend to relate [positively] to such fact, i.e., it must tend to show that the Veteran's varicose veins are related to his service.  The evidence received since the November 2008 rating decision includes the February 2010, March 2010, and May 2013 statements from the Veteran indicating that his varicose veins had their onset in service and have persisted since.  This evidence pertains to an unestablished fact necessary to substantiate the claim of service connection for varicose veins.  Taken at face value (as is required for purposes of reopening), it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds the additional evidence received is new and material, and warrants reopening of the claim of service connection for varicose veins. 

Regarding a gastrointestinal disability, as the August 1973 decision denied service connection for such disability essentially on the basis that it was not shown, for evidence to be new and material in this matter, it must tend to show that the Veteran has a gastrointestinal disorder.  Evidence received since the last final November 2008 rating decision includes the report of a March 2010 VA A&A examination when peptic ulcer disease and chronic gastritis were diagnosed.  This evidence pertains to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability (as it shows that the Veteran has a diagnosis of such, which might be related to his complaints of abdominal pain in service).  Taken at face value (as is required for purposes of reopening) it raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence received is new and material, and warrants reopening of the claim of service connection for a gastrointestinal disability.

Special Monthly Pension

An increased rate of pension, Special Monthly Pension (SMP), is warranted when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3.351(b), (c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

On March 2010 VA A&A examination, it was noted that the Veteran is not bedridden, is not hospitalized, and can travel beyond his domicile.  He reported he lives with his ill, elderly wife on the first floor of a two story house.  He wakes up at 6:00 am, goes to the bathroom where he grooms and dresses.  He bathes in the afternoon.  He handles all his medications himself and feeds himself (although he reported that his wife and daughter prepare the meals and do chores and housework).  He indicated that he takes care of his pets and plants, and occasionally drives his own vehicle for errands in the community. 

The Veteran reported weekly episodes of dizziness which affected his ability to ambulate.  The examiner also noted the Veteran has a hearing loss disability.  The examiner found tenderness on palpation of the lumbar area; painful range of motion and loss of balance on flexion as well as tenderness on palpation on the trapezoid area; and painful range of motion of the cervical spine.  The Veteran exhibited a slow gait and pain upon standing.  The examiner noted severe venous insufficiency with very prominent varicose veins tender to palpation.  The examiner found that the Veteran can perform all self-care functions, did not need aid for ambulation, and was unrestricted in his ability to leave the home.  He was capable of managing his own personal financial affairs.

In a May 2013 statement, the Veteran outlines his current income from VA and Social Security Administration benefits and indicated he has financial difficulty. 

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  The overall disability picture he presents is one of some functional limitations, but not inability to tend to self-care to the extent that he requires care and assistance on a regular basis to tend to daily activity self-care or protect from the hazards and dangers incident to his daily environment.  He tends to self-care functions, and runs errands.  The primary limitations noted are a slow pace and occasional problem with dizziness.  He is not shown to be incapable of self-care.

While the record reflects some limitations and difficulty in functions associated with walking (a slow pace or loss of balance), the limitations are such that allow for accommodation, and are not shown to be such as to require the regular aid and assistance of another person.  Notably, the Veteran is neither bedridden nor in a nursing home.  Consequently, the criteria for establishing entitlement to SMP are not met.  The preponderance of the evidence is against the claim seeking entitlement to SMP based on the need for aid and attendance.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for hypertension is denied. 

The appeal seeking service connection for a low back disability is denied. 

The appeal seeking service connection for a psychiatric disability to include PTSD is denied. 

The appeal to reopen a claim of service connection for varicose veins is granted.

The appeal to reopen a claim of service connection for a gastrointestinal disorder is granted. 

The appeal seeking entitlement to special monthly pension based on the need for A&A is denied.


REMAND

A review of the claims file found that VA treatment records were last obtained in January 2011.  Updated pertinent VA treatment records are constructively of record, and may contain information pertinent to the issues remaining on appeal.  Consequently, they must be secured. 

The Veteran claims he sustained a forehead mortar shell fragment wound in service; the record shows he has sometimes claimed this was an eye injury.  Clarification on whether he is pursuing this claim of service connection as one for residuals of a forehead injury or for an eye disability is necessary.  In either event, a June 1952 Service Treatment Record notes that the Veteran sought treatment for a burn on his face, and a November 1952 STR shows he reported blurred vision.  An examination to determine whether he has the claimed disability and its possible nexus to service is necessary

The record also includes evidence the Veteran has a gastrointestinal disability, as well as some evidence of an etiological factor in service (treatment for abdominal pain and epigastric distress in service, and indigestion noted at separation), suggesting there may be a nexus between the two.  The "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and development for such examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Board reopened the Veteran's claim of service connection for varicose veins, the RO did not (and has not considered the claim de novo).  When the Board is prepared to address a claim on the merits, after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Exceptions to this due process requirement include if the Veteran waives initial RO de novo review, or if the Board finds that the Veteran would not be prejudiced by its proceeding to de novo review without returning the case to the RO for initial de novo review.  Here, the Veteran has not waived RO initial de novo consideration, and the Board is unable to find that he would not be prejudiced by its proceeding to a decision on the merits without RO initial merits consideration.  Accordingly, a remand to satisfy due process is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran to clarify whether his claim of service connection for a head mortar shell fragment wound injury is for a forehead disability or an eye disability. 

2.  The RO should ask the Veteran to identify any and all providers of treatment he has received for the disabilities at issue since his discharge from service in January 1954, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified, to include any pertinent updated VA treatment records.  

3.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate provider to ascertain the nature and likely etiology of any current forehead or eye (as identified by the Veteran) disability (to include scars).  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each forehead/eye disability entity found

(b) Please identify the most likely etiology for any/each forehead/eye disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred during the Veteran's active service, to include as related to complaints of burns and/or blurred vision therein.  

The examiner should explain the rationale for all opinions.  

4.  The RO should also arrange for a gastrointestinal disease examination of the Veteran to determine the nature and likely etiology of his current gastrointestinal disability.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Please identify by clinical diagnosis each gastrointestinal disability found

 (b) As to each gastrointestinal disability entity diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's service, to include his complaints of abdominal pain and epigastric distress therein.  

The examiner should explain the rationale for all opinions.  

5.  The RO should also review the record, arrange for any further development indicated, and adjudicate de novo the reopened claim of service connection for varicose veins.  The RO should also readjudicate all other claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


